DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 is objected to for being a giant run-on sentence. It appears a conjunction word is missing between “…coupled to the controller, the controller configuration to…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims *** are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for referring to “a procedure object” with improper antecedent basis. Further, the claim(s) later refers to “the object” as well as “the procedure object”, but it is unclear whether these are actually the same thing. The Examiner suggests consistently using either “the object” or “the procedure object” throughout the claims in order to make it clear if these are the same structures. 
Somewhat similarly, the claim refers to both “the procedure” and “the medical procedure” but it is unclear whether these are also interchangeable or whether these are different. 
Claim 5 is indefinite for claiming the second sensor comprises an accelerometer or a joint motion encoder. It is unclear how the second sensor, which is described as sending signals relating to the repositioning or reorientation of the first sensor, but it is unclear how this is a “joint motion” encoder. It is possible essential subject matter is missing from the claims, as it is unclear where there is a joint within the first sensor which possibly has or results in “joint motion”. 
Claim 12 is indefinite as it claims that “the expert is located remote to the operating room” but it is unclear whether this is an attempt to positively claim the “expert” as a part of the system. It is improper to positively claim a person as a part of a system, making this unclear. 
Claim 14 is indefinite for having improper antecedent basis for “the remote expert”. 
Claim 15 is indefinite for claiming the system includes one or more “identifying sensors” coupled to one or more instruments, personnel, or the patient. Claim 1 has already identified that there is a “first camera-based 3-D motion sensor” which  identifies 
Claim 17 is indefinite for having improper antecedent basis for “a procedure object”.  The claim is further unclear for claiming that the instrument tracker both detects reflected radiation, as well as emits radiation, but it is unclear how the instrument tracker is doing both of these functions. 
Claim 19 is indefinite for claiming that the procedure object can be an “imaging system component” but it is unclear whether this is an intention to claim that the procedure object can be the camera-based 3-D motion sensor and/or any other part which was previously recited within the system of claim 1, or whether this is a completely separate “imaging system component” unrelated to what has already been claimed within the system. 
Claim 20 is indefinite for claiming “a surgical instrument” with improper antecedent basis. 
Claim 21 is indefinite for claiming “an imaging system component” with improper antecedent basis.
Claim 22 is indefinite for claiming “an object recognition surface” when it is unclear whether this is a recognition surface for the “procedure object” or whether this is 
Claim 23 is indefinite for claiming the object recognition surface is configured to highlight one or more “items” which are placed on the object surface.  It is unclear how “items” are related to the previously claimed “objects”, “object”, and “procedural object” of claims 22 and 1. 
Remaining claims are indefinite for depending on an indefinite claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/02/20